 



Exhibit 10.32
Agreement Number: ________________
AGREEMENT
between
Fiserv Solutions, Inc.
255 Fiserv Drive
Brookfield, WI 53045-5815
and
Franklin Bank,SSB
9800 Richmond Ste.680
Houston, Texas 77042
Date: 7/1/2006
(Fiserv LOGO) [h43865fiserv1.gif]

 



--------------------------------------------------------------------------------



 



AGREEMENT dated as of July 1, 2006 (“Agreement”) between Fiserv Solutions, Inc.,
a Wisconsin corporation (“Fiserv”), and Franklin Bank,SSB, a State Savings Bank
(“Client”).
 
     Fiserv and Client hereby agree as follows:
     1. Term. The initial term of this Agreement shall end 3 years following the
date Fiserv Services (as defined below) are first used by Client and, unless
written notice of non-renewal is provided by either party at least 180 days
prior to expiration of the initial term or any renewal term, this Agreement
shall automatically renew for additional term(s) of 3 years. This Agreement
shall be effective on the earlier of the date it is signed by the parties and
the day services are first provided to Client by Fiserv (“Effective Date”).
Client will have a one time option to reevaluate all services after 24 months.
At that time client may elect to change, or eliminate any sevices that are
currently being provided. Client will notify Fiserv within 30 days following the
24th month of the term of this agreement, of any changes they wish to make in
their existing service offering. Client may implement Fiserv’s branch capture
offering at any time during the term of this agreement.
     2. Services. (a) Services Generally. Fiserv, itself and through its
affiliates, agrees to provide Client, and Client agrees to obtain from Fiserv
services (“Services”) and products (“Products”) (collectively, “Fiserv
Services”) described in the attached Exhibits:
     Exhibit B — Item Processing Services
     The Exhibits set forth specific terms and conditions applicable to the
Services and/or Products, and, where applicable, the Fiserv affiliate so
performing. Client may select additional services and products from time to time
by incorporating an appropriate Exhibit to this Agreement.
     (b) Implementation Services. Fiserv will provide services (i) to convert
Client’s existing applicable data and/or information to the Fiserv Services;
and/or (ii) to implement the Fiserv Services. These activities are referred to
as “Implementation Services”. Client agrees to cooperate with Fiserv in
connection with Fiserv’s provision of Implementation Services and to provide all
necessary information and assistance to facilitate the conversion and/or
implementation. Client is responsible for all out-of-pocket expenses associated
with Implementation Services. Fiserv will provide Implementation Services as
required in connection with Fiserv Services.
     (c) Training Services. Fiserv shall provide training, training aids, user
manuals, and other documentation for Client’s use as Fiserv finds necessary to
enable Client personnel to become familiar with Fiserv Services. If requested by
Client, classroom training in the use and operation of Fiserv Services will be
provided at a training facility designated by Fiserv. All such training aids and
manuals remain Fiserv’s property.
     3. Fees for Fiserv Services. (a) General. Client agrees to pay Fiserv:

  (i)   estimated fees for Fiserv Services for the following month as specified
in the Exhibits;     (ii)   out-of-pocket and other additional charges for the
month pursuant to Section 3(b) below; and     (iii)   Taxes (as defined below)
thereon (collectively, “Fees”).

Fiserv shall timely reconcile Fees paid by Client for the Fiserv Services for
the month and the fees and charges actually due Fiserv based on Client’s actual
use of Fiserv Services for such month. Fiserv shall either issue a credit to
Client or provide Client with an invoice for any additional fees or other
charges owed. Fiserv may change the amount of Fees billed to reflect appropriate
changes in actual use of Fiserv Services. Fees may be increased from time to
time as set forth in the Exhibits. Upon notification to and acceptance by
Client, Fiserv may increase its fees in excess of amounts listed in the Exhibits
in the event that Fiserv implements major system enhancements to comply with
changes in law, government regulation, or industry practices.
     (b) Additional Charges. Fees for out-of-pocket expenses, such as telephone,
microfiche, courier, and other charges incurred by Fiserv for goods or services
obtained by Fiserv on Client’s behalf shall be billed to Client at cost plus the
applicable Fiserv administrative fee as set forth in the Exhibits. Such
out-of-pocket expenses may be changed from time to time upon notification of a
fee change from a vendor/provider. The Fees do not include, and Client shall be
responsible for, furnishing transportation or transmission of information
between Fiserv’s service center(s), Client’s site(s), and any applicable
clearinghouse, regulatory agency, or Federal Reserve Bank. Client agrees to pay
Fiserv’s then-current deconversion charges in connection with Client’s
deconversion from the Fiserv System (as defined in Section 4(b) below).
     (c) Taxes. Fiserv shall add to each invoice any sales, use, excise, value
added, and other taxes and duties however designated that are levied by any
taxing authority relating to the Fiserv Services (“Taxes”). In no event shall
“Taxes” include taxes based upon Fiserv’s net income.

                    Master 2005   2   (Fiserv LOGO) [h43865fiserv2.gif]

 



--------------------------------------------------------------------------------



 



     (d) Payment Terms. Fees are due and payable monthly upon receipt of
invoice. Client shall pay Fiserv through the Automated Clearing House. In the
event any amounts due remain unpaid beyond the 30th day after payment is due,
Client shall pay a late charge of 1.5% per month. Client agrees that it shall
neither make nor assert any right of deduction or set-off from Fees on invoices
submitted by Fiserv for Fiserv Services.
     4. Access to Fiserv Services. (a) Procedures. Client agrees to comply with
applicable regulatory requirements and procedures for use of Services
established by Fiserv.
     (b) Changes. Fiserv continually reviews and modifies Fiserv systems used in
the delivery of Services (the “Fiserv System”) to improve service and comply
with government regulations, if any, applicable to the data and information
utilized in providing Services. Fiserv reserves the right to make changes in
Services, including but not limited to operating procedures, type of equipment
or software resident at, and the location of Fiserv’s service center(s). Fiserv
will notify Client of any material change that affects Client’s normal operating
procedures, reporting, or service costs prior to implementation of such change.
     (c) Communications Lines. Fiserv shall order the installation of
appropriate communication lines and equipment to facilitate Client’s access to
Services. Client understands and agrees to pay charges relating to the
installation and use of such lines and equipment as set forth in the Exhibits.
     (d) Terminals and Related Equipment. Client shall obtain necessary and
sufficient terminals and other equipment, approved by Fiserv and compatible with
the Fiserv System, to transmit and receive data and information between Client’s
location(s), Fiserv’s service center(s), and/or other necessary location(s).
Fiserv and Client may mutually agree to change the type(s) of terminal and
equipment used by Client.
     5. Client Obligations. (a) Input. Client shall be solely responsible for
the input, transmission, or delivery to and from Fiserv of all information and
data required by Fiserv to perform Services unless Client has retained Fiserv to
handle such responsibilities, as specifically set forth in the Exhibits. The
information and data shall be provided in a format and manner approved by
Fiserv. Client will provide at its own expense or procure from Fiserv all
equipment, computer software, communication lines, and interface devices
required to access the Fiserv System. If Client has elected to provide such
items itself, Fiserv shall provide Client with a list of compatible equipment
and software. Client agrees to pay Fiserv’s standard fee for recertification of
the Fiserv System resulting from Client’s use of non-compatible equipment or
software.
     (b) Client Personnel. Client shall designate appropriate Client personnel
for training in the use of the Fiserv System, shall supply Fiserv with
reasonable access to Client’s site during normal business hours for
Implementation Services and shall cooperate with Fiserv personnel in their
performance of Services.
     (c) Use of Fiserv System. Client shall (i) comply with any operating
instructions on the use of the Fiserv System provided by Fiserv; (ii) review all
reports furnished by Fiserv for accuracy; and (iii) work with Fiserv to
reconcile any out of balance conditions or discrepancies. Client shall determine
and be responsible for the authenticity and accuracy of all information and data
submitted to Fiserv.
     (d) Client’s Systems. Client shall be responsible for ensuring that its
systems are Year 2000 compliant and otherwise capable of passing and/or
accepting data from and/or to the Fiserv System.
     6. Ownership and Confidentiality. (a) Definition.
(i) Client Information. “Client Information” means: (A) confidential plans,
customer lists, information, and other proprietary material of Client that is
marked with a restrictive legend, or if not so marked with such legend or is
disclosed orally, is identified as confidential at the time of disclosure (and
written confirmation thereof is promptly provided to Fiserv); and (B) any
information and data concerning the business and financial records of Client’s
customers prepared by or for Fiserv, or used in any way by Fiserv in connection
with the provision of Fiserv Services (whether or not any such information is
marked with a restrictive legend).
(ii) Fiserv Information. “Fiserv Information” means: (A) confidential plans,
information, research, development, trade secrets, business affairs (including
that of any Fiserv client, supplier, or affiliate), and other proprietary
material of Fiserv that is marked with a restrictive legend, or if not so marked
with such legend or is disclosed orally, is identified as confidential at the
time of disclosure (and written confirmation thereof is promptly provided to
Client); and (B) Fiserv’s proprietary computer programs, including custom
software modifications, software documentation and training aids, and all data,
code, techniques, algorithms, methods, logic, architecture, and designs embodied
or incorporated therein (whether or not any such information is marked with a
restrictive legend).
(iii) Information. “Information” means Client Information and Fiserv
Information. No obligation of confidentiality applies to any Information that
the receiving party (“Recipient”) (A) already possesses without obligation of
confidentiality; (B) develops independently; or (C)

                    Master 2005   3   (Fiserv LOGO) [h43865fiserv2.gif]

 



--------------------------------------------------------------------------------



 



rightfully receives without obligation of confidentiality from a third party. No
obligation of confidentiality applies to any Information that is, or becomes,
publicly available without breach of this Agreement.
     (b) Obligations. Recipient agrees to hold as confidential all Information
it receives from the disclosing party (“Discloser”). All Information shall
remain the property of Discloser or its suppliers and licensors. Information
will be returned to Discloser at the termination or expiration of this
Agreement. Fiserv specifically agrees that it will not use any non-public
personal information about Client’s customers in any manner prohibited by Title
V of the Gramm-Leach-Bliley Act. Recipient will use the same care and discretion
to avoid disclosure of Information as it uses with its own similar information
that it does not wish disclosed, but in no event less than a reasonable standard
of care. Recipient may only use Information in accordance with the purpose of
this Agreement. Recipient may disclose Information to (i) employees and
employees of affiliates who have a need to know; and (ii) any other party with
Discloser’s written consent. Before disclosure to any of the above parties,
Recipient will have a written agreement with such party sufficient to require
that party to treat Information in accordance with this Agreement. Recipient may
disclose Information to the extent required by law. However, Recipient agrees to
give Discloser prompt notice so that it may seek a protective order. The
provisions of this sub-section survive any termination or expiration of this
Agreement.
     (c) Residuals. Nothing contained in this Agreement shall restrict Recipient
from the use of any ideas, concepts, know-how, or techniques contained in
Information that are related to Recipient’s business activities (“Residuals”),
provided that in so doing, Recipient does not breach its obligations under this
Section. However, this does not give Recipient the right to disclose the
Residuals except as set forth elsewhere in this Agreement.
     (d) Fiserv System. The Fiserv System contains information and computer
software that are proprietary and confidential information of Fiserv, its
suppliers, and licensors. Client agrees not to attempt to circumvent the devices
employed by Fiserv to prevent unauthorized access thereto, including, but not
limited to, alterations, decompiling, disassembling, modifications, and reverse
engineering thereof.
     (e) Information Security. Fiserv shall implement and maintain appropriate
measures designed to meet the objectives of the guidelines establishing
information security standards as adopted by any federal regulatory agencies
having jurisdiction over Client’s affairs. These measures will include taking
appropriate actions to address incidents of unauthorized access to Client’s
sensitive customer information, including notification to Client as soon as
possible of any such incident.
     (f) Confidentiality of this Agreement. Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement, without
disclosure to third parties.
     7. Regulatory Agencies, Regulations and Legal Requirements. (a) Client
Files. Records maintained and produced for Client (“Client Files”) may be
subject to examination by such Federal, State, or other governmental regulatory
agencies as may have jurisdiction over Client’s business to the same extent as
such records would be subject if maintained by Client on its own premises.
Client agrees that Fiserv is authorized to give all reports, summaries, or
information contained in or derived from the data or information in Fiserv’s
possession relating to Client when formally requested to do so by an authorized
regulatory or government agency.
     (b) Compliance with Regulatory Requirements. Client agrees to comply with
applicable regulatory and legal requirements, including without limitation:
(i) submitting a copy of this Agreement to the appropriate regulatory agencies
prior to the date Services commence;
(ii) providing adequate notice to the appropriate regulatory agencies of the
termination of this Agreement or any material changes in Services;
(iii) retaining records of its accounts as required by regulatory authorities;
(iv) obtaining and maintaining, at its own expense, any Fidelity Bond required
by any regulatory or governmental agency; and
(v) maintaining, at its own expense, such casualty and business interruption
insurance coverage for loss of records from fire, disaster, or other causes, and
taking such precautions regarding the same, as may be required by regulatory
authorities.
     8. Warranties. (a) Fiserv Warranties. Fiserv represents and warrants that:
(i)(A) Services will conform to the specifications set forth in the Exhibits;
(B) Fiserv will perform Client’s work accurately provided that Client supplies
accurate data and information, and follows the procedures described in all
Fiserv documentation, notices, and advices; (C) Fiserv personnel will exercise
due care in provision of Services; (D) the Fiserv System will comply in all
material respects with all applicable Federal regulations governing Services;
and (E) the Fiserv System is Year 2000 compliant. In the event of an error or
other default caused by Fiserv personnel, systems, or equipment, Fiserv shall
correct the data or information and/or

                    Master 2005   4   (Fiserv LOGO) [h43865fiserv2.gif]

 



--------------------------------------------------------------------------------



 



reprocess the affected item or report at no additional cost to Client. Client
agrees to supply Fiserv with a written request for correction of the error
within 7 days after Client’s receipt of the work containing the error. Work
reprocessed due to errors in data supplied by Client, on Client’s behalf by a
third party, or by Client’s failure to follow procedures set forth by Fiserv
shall be billed to Client at Fiserv’s then current time and material rates; and
(ii) it owns or has a license to furnish all equipment or software comprising
the Fiserv System. Fiserv shall indemnify Client and hold it harmless against
any claim or action that alleges that the Fiserv System use infringes a United
States patent, copyright, or other proprietary right of a third party. Client
agrees to notify Fiserv promptly of any such claim and grants Fiserv the sole
right to control the defense and disposition of all such claims. Client shall
provide Fiserv with reasonable cooperation and assistance in the defense of any
such claim.
THE WARRANTIES STATED HEREIN ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV. FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL LIABILITIES
OR OBLIGATIONS OF FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
DELIVERY, USE, OR PERFORMANCE OF FISERV SERVICES.
     (b) Client Warranties. Client represents and warrants that: (i) no
contractual obligations exist that would prevent Client from entering into this
Agreement; (ii) it has complied with all applicable regulatory requirements; and
(iii) it has requisite authority to execute, deliver, and perform this
Agreement. Client shall indemnify and hold harmless Fiserv, its officers,
directors, employees, and affiliates against any claims or actions arising out
of (iv) the use by Client of the Fiserv System in a manner other than that
provided in this Agreement; and (v) any and all claims by third parties through
Client arising out of the performance and non-performance of Fiserv Services by
Fiserv, provided that the indemnity listed in clause (v) hereof shall not
preclude Client’s recovery of direct damages pursuant to the terms and subject
to the limitations of this Agreement.
     9. Limitation of Liability. (a) General. IN NO EVENT SHALL FISERV BE LIABLE
FOR LOSS OF GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING FROM CLIENT’S USE OF FISERV SERVICES, OR FISERV’S SUPPLY OF
EQUIPMENT OR SOFTWARE, REGARDLESS OF WHETHER SUCH CLAIM ARISES IN TORT OR IN
CONTRACT. CLIENT MAY NOT ASSERT ANY CLAIM AGAINST FISERV MORE THAN 2 YEARS AFTER
SUCH CLAIM ACCRUED. FISERV’S AGGREGATE LIABILITY FOR ANY AND ALL CLAIMS OR
OBLIGATIONS RELATING TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL FEES PAID
BY CLIENT TO FISERV FOR THE FISERV SERVICE RESULTING IN SUCH LIABILITY IN THE 2
MONTH PERIOD PRECEDING THE DATE THE CLAIM ACCRUED. FISERV’S AGGREGATE LIABILITY
FOR A DEFAULT RELATING TO THIRD PARTY EQUIPMENT OR SOFTWARE SHALL BE LIMITED TO
THE AMOUNT PAID BY CLIENT FOR THE EQUIPMENT OR SOFTWARE.
     (b) Lost Records. If Client’s records or other data submitted for
processing are lost or damaged as a result of any failure by Fiserv, its
employees, or agents to exercise reasonable care to prevent such loss or damage,
Fiserv’s liability on account of such loss or damages shall not exceed the
reasonable cost of reproducing such records or data from exact duplicates
thereof in Client’s possession.
     10. Disaster Recovery. (a) General. Fiserv maintains a disaster recovery
plan (“Disaster Recovery Plan”) for each Service. A “Disaster” shall mean any
unplanned interruption of the operations of or inaccessibility to Fiserv’s
service center in which Fiserv, using reasonable judgment, requires relocation
of processing to a recovery location. Fiserv shall notify Client as soon as
possible after Fiserv deems a service outage to be a Disaster. Fiserv shall move
the processing of Client’s standard services to a recovery location as
expeditiously as possible and shall coordinate the cut-over to back-up
telecommunication facilities with the appropriate carriers. Client shall
maintain adequate records of all transactions during the period of service
interruption and shall have personnel available to assist Fiserv in implementing
the switchover to the recovery location. During a Disaster, optional or
on-request services shall be provided by Fiserv only to the extent adequate
capacity exists at the recovery location and only after stabilizing the
provision of base services.
     (b) Communications. Fiserv shall work with Client to establish a plan for
alternative communications in the event of a Disaster.
     (c) Disaster Recovery Test. Fiserv shall test the Disaster Recovery Plan
periodically. Client agrees to participate in and assist Fiserv with such test,
if requested by Fiserv. Upon Client’s request, test results will be made
available to Client’s management, regulators, auditors, and insurance
underwriters.
     (d) Client Plans. Fiserv agrees to release information necessary to allow
Client’s development of a disaster recovery plan that operates in concert with
the Disaster Recovery Plan.

                    Master 2005   5   (Fiserv LOGO) [h43865fiserv2.gif]

 



--------------------------------------------------------------------------------



 



     (e) No Warranty. Client understands and agrees that the Disaster Recovery
Plan is designed to minimize, but not eliminate, risks associated with a
Disaster affecting Fiserv’s service center(s). Fiserv does not warrant that
Fiserv Services will be uninterrupted or error free in the event of a Disaster;
no performance standards shall be applicable for the duration of a Disaster.
Client maintains responsibility for adopting a disaster recovery plan relating
to disasters affecting Client’s facilities and for securing business
interruption insurance or other insurance necessary for Client’s protection.
     11. Termination. (a) Material Breach. Except as provided elsewhere in this
Section 11, either party may terminate this Agreement in the event of a material
breach by the other party not cured within 90 days following written notice
stating, with particularity and in reasonable detail, the nature of the claimed
breach.
     (b) Failure to Pay. In the event any invoice remains unpaid by Client
30 days after due, or Client deconverts any data or information from the Fiserv
System without prior written consent of Fiserv, Fiserv, at its sole option, may
terminate this Agreement and/or Client’s access to and use of Fiserv Services.
Any invoice submitted by Fiserv shall be deemed correct unless Client provides
written notice to Fiserv within 15 days of the invoice date specifying the
nature of the disagreement.
     (c) Remedies. Remedies contained in this Section 11 are cumulative and are
in addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.
     (d) Defaults. If Client:
(i) defaults in the payment of any sum of money due as set forth in
Section 11(b);
(ii) breaches this Agreement in any material respect or otherwise defaults in
any material respect in the performance of any of its obligations and fails to
cure such breach as set forth in Section 11(a); or
(iii) commits an act of bankruptcy or becomes the subject of any proceeding
under the Bankruptcy Code or becomes insolvent or if any substantial part of
Client’s property becomes subject to any levy, seizure, assignment, application,
or sale for or by any creditor or governmental agency;
then, in any such event, Fiserv may, upon written notice, terminate this
Agreement and be entitled to recover from Client as liquidated damages an amount
equal to the present value of all payments remaining to be made hereunder for
the remaining unused term of this Agreement. For purposes of the preceding
sentence, present value shall be computed using the “prime” rate (as published
in The Wall Street Journal) in effect at the date of termination and “all
payments remaining to be made” shall be calculated based on the average bills
for the 3 months immediately preceding the date of termination. Client agrees to
reimburse Fiserv for any expenses Fiserv may incur, including reasonable
attorneys’ fees, in taking any of the foregoing actions.
     (e) Convenience; Early Termination. Client may terminate this Agreement
during the initial term, by paying a termination fee based on the remaining
unused term of this Agreement, the amount to be determined by multiplying the
average of Client’s monthly invoices for each Fiserv Service received by Client
during the three (3) month period preceding the effective date of termination
(i) by 100% times the remaining months of the term if terminated in year 1,
(ii) by 80% times the remaining months of the term if terminated in year 2, and
(iii) by 40% times the remaining months of the term if terminated in year 3,
plus any applicable third party costs existing on Fiserv’s books on the date of
termination. Client may terminate this Agreement during any renewal term by
paying a termination fee based on the remaining unused term of any renewal term
the amount to be determined by multiplying the average of Client’s monthly
invoices for each Fiserv Services received by 30% times the remaining months.
Client understands and agrees that Fiserv losses incurred as a result of early
termination of the Agreement would be difficult or impossible to calculate as of
the effective date of termination since they will vary based on, among other
things, the number of clients using the Fiserv System on the date the Agreement
terminates. Accordingly, the amount set forth in the first sentence of this
subsection represents Client’s agreement to pay and Fiserv’s agreement to accept
as liquidated damages (and not as a penalty) such amount for any such Client
termination. If during the term of this agreement the Client acquires another
institution that has a contract with Fiserv for item processing services, Fiserv
will waive any termination fees that the acquired Client may have stated in
their existing agreement, as long as the item processing services for the
acquired institution remains with Fiserv. This client my be incorporated into
Client’s existing process, or remain processed as a stand alone client.
     (f) Return of Data Files. Upon expiration or termination of this Agreement,
Fiserv shall furnish to Client such copies of Client Files as Client may request
in a Fiserv standard format along with such information and assistance as is
reasonable and customary to enable Client to deconvert from the Fiserv System,
provided, however, that Client consents and agrees and authorizes Fiserv to
retain Client Files until (i) Fiserv is paid in full for (A) all Services
provided through the date such Client Files are returned to Client; and (B) any
and all other amounts that are due or will become due under this Agreement;
(ii) Fiserv is paid its then standard rates for the services necessary to return
such Client Files; (iii) if this Agreement is being terminated, Fiserv is paid
any applicable

                    Master 2005   6   (Fiserv LOGO) [h43865fiserv2.gif]

 



--------------------------------------------------------------------------------



 



termination fee pursuant to subsection (d) or (e) above; and (iv) Client has
returned to Fiserv all Fiserv Information. Unless directed by Client in writing
to the contrary, Fiserv shall be permitted to destroy Client Files any time
after 30 days from the final use of Client Files for processing.
     (g) Miscellaneous. Client understands and agrees that Client is responsible
for the deinstallation and return shipping of any Fiserv-owned equipment located
on Client’s premises.
     12. Dispute Resolution. (a) General. Except with respect to disputes
arising from a misappropriation or misuse of either party’s proprietary rights,
any dispute or controversy arising out of this Agreement, or its interpretation,
shall be submitted to and resolved exclusively by arbitration under the rules
then prevailing of the American Arbitration Association, upon written notice of
demand for arbitration by the party seeking arbitration, setting forth the
specifics of the matter in controversy or the claim being made. The arbitration
shall be heard before an arbitrator mutually agreeable to the parties; provided,
that if the parties cannot agree on the choice of arbitrator within 10 days
after the first party seeking arbitration has given written notice, then the
arbitration shall be heard by 3 arbitrators, 1 chosen by each party, and the
third chosen by those 2 arbitrators. The arbitrators will be selected from a
panel of persons having experience with and knowledge of information technology
and at least 1 of the arbitrators selected will be an attorney. Discovery shall
not be permitted. A hearing on the merits of all claims for which arbitration is
sought by either party shall be commenced not later than 60 days from the date
demand for arbitration is made by the first party seeking arbitration. The
arbitrator(s) must render a decision within 10 days after the conclusion of such
hearing. Any award in such arbitration shall be final and binding upon the
parties and the judgment thereon may be entered in any court of competent
jurisdiction.
     (b) Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§1—16 and the Federal Rules of Evidence. The
arbitrators shall apply the substantive law of the State of New York, without
reference to provisions relating to conflict of laws. The arbitrators shall not
have the power to alter, modify, amend, add to, or subtract from any term or
provision of this Agreement, nor to rule upon or grant any extension, renewal,
or continuance of this Agreement. The arbitrators shall have the authority to
grant any legal remedy available had the parties submitted the dispute to a
judicial proceeding.
     (c) Situs. If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve the first such dispute shall be held in
Milwaukee, Wisconsin, the proceedings to resolve the second such dispute shall
be held in ___, ___, and the proceedings to resolve any subsequent disputes
shall alternate between Milwaukee, Wisconsin and ___, ___.
     13. Insurance. Fiserv carries the following types of insurance policies:
(i) Commercial General Liability in an amount of $1 million per occurrence for
claims arising out of bodily injury and property damage;
(ii) Commercial Crime covering employee dishonesty in an amount of $5 million;
(iii) All-risk property coverage including Extra Expense and Business Income
coverage; and
(iv) Workers Compensation as mandated or allowed by the laws of the state in
which Services are being performed, including $1 million coverage for Employer’s
Liability.
     14. Audit. Fiserv employs an internal auditor responsible for ensuring the
integrity of its processing environments and internal controls. In addition, as
may be required by law or regulation, Fiserv provides for periodic independent
audits of its operations. Fiserv shall provide Client with a copy of the
independent audit of the Fiserv service center providing Services within a
reasonable time after its completion and shall charge each client a fee based on
the pro rata cost of such audit. Fiserv shall also provide a copy of such audit
to the appropriate regulatory agencies, if any, having jurisdiction over
Fiserv’s provision of Services.
     15. General. (a) Binding Agreement. This Agreement is binding upon the
parties and their respective successors and permitted assigns. Neither this
Agreement nor any interest may be sold, assigned, transferred, pledged, or
otherwise disposed of by Client, whether pursuant to change of control or
otherwise, without Fiserv’s prior written consent. Client agrees that Fiserv may
subcontract any services to be performed hereunder. Any such subcontractors
shall be required to comply with all applicable terms and conditions.
     (b) Entire Agreement. This Agreement, including its Exhibits, which are
expressly incorporated herein by reference, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect thereto.
Modifications of this Agreement must be in writing and signed by duly authorized
representatives of the parties. Each party hereby acknowledges that it has not
entered into this Agreement in reliance upon any representation made by the
other party not embodied herein. In the event any of the provisions of any
Exhibit are in conflict with any of the provisions of this Agreement, the terms
and provisions of this Agreement shall control unless the Exhibit in question
expressly provides that its terms and provisions shall control.
     (c) Severability. If any provision of this Agreement is held to be
unenforceable or invalid, the other provisions shall continue in full force and
effect.

                    Master 2005   7   (Fiserv LOGO) [h43865fiserv2.gif]

 



--------------------------------------------------------------------------------



 



     (d) Governing Law. This Agreement will be governed by the substantive laws
of the State of New York, without reference to provisions relating to conflict
of laws. The United Nations Convention on Contracts for the International Sale
of Goods shall not apply to this Agreement.
     (e) Force Majeure. Neither party shall be responsible for delays or
failures in performance resulting from acts reasonably beyond the control of
that party.
     (f) Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing. All such
notices shall be effective upon receipt.
     (g) No Waiver. The failure of either party to insist on strict performance
of any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.
     (h) Financial Statements. Upon request, Fiserv shall provide Client and the
appropriate regulatory agencies so requiring a copy of Fiserv, Inc.’s audited
consolidated financial statements.
     (i) Prevailing Party. The prevailing party in any arbitration, suit, or
action brought against the other party to enforce the terms of this Agreement or
any rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys’ fees of bringing such arbitration, suit, or
action.
     (j) Survival. All rights and obligations of the parties under this
Agreement that, by their nature, do not terminate with the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.
     (k) Exclusivity. Client agrees that Fiserv shall be the sole and exclusive
provider of the services that are the subject matter of this Agreement. For
purposes of the foregoing, the term “Client” shall include Client affiliates.
Client agrees not to enter into an agreement with any other entity to provide
these services (or similar services) during the term of this Agreement without
Fiserv’s prior written consent. If Client acquires another entity, the
exclusivity provided to Fiserv hereunder shall take effect with respect to such
acquired entity as soon as practicable after termination of such acquired
entity’s previously existing arrangement for these services. If Client is
acquired by another entity, the exclusivity provided to Fiserv hereunder shall
apply with respect to the level or volume of these services provided immediately
prior to the signing of the definitive acquisition agreement relating to such
acquisition and shall continue with respect to the level or volume of these
services until any termination or expiration of this Agreement.
     (l) Recruitment of Employees. Client agrees not to hire Fiserv’s employees
during the term of this Agreement and for a period of 6 months after any
termination or expiration thereof, except with Fiserv’s prior written consent.
     (m) Publicity. Client and Fiserv shall have the right to make general
references about each other publicly and the type of services being provided
hereunder to third parties, such as auditors, regulators, financial analysts,
and prospective customers and clients. The parties shall mutually agree on a
press release relating to the execution of this Agreement. In conjunction with
this, the party initiating such release shall give the other party a reasonable
opportunity to review and comment on the content thereof prior to its release.
     (n) Independent Contractors. Client and Fiserv expressly agree they are
acting as independent contractors and under no circumstances shall any of the
employees of one party be deemed the employees of the other for any purpose.
This Agreement shall not be construed as authority for either party to act for
the other party in any agency or other capacity, or to make commitments of any
kind for the account of or on behalf of the other except as expressly authorized
herein.
 
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date indicated below.

                  For Client:       For Fiserv:
 
                Franklin Bank, S.S.B.       Fiserv Solutions, Inc.              
[Name of Client]            
 
               
By:
          By:    
 
               
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               
 
               
Date:
  10/16/2006       Date:   10/18/2006

                    Master 2005   8   (Fiserv LOGO) [h43865fiserv2.gif]

 